UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6065


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GALACIO CISNEROS-ALCANTAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:05-cr-00132-H-1; 5:07-cv-00027-H)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Galacio Cisneros-Alcantar, Appellant Pro Se.   Ethan A. Ontjes,
Stephen Aubrey West, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Galacio Cisneros-Alcantar seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2012)     motion.       We    dismiss       the       appeal     for    lack       of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he

timely      filing     of   a   notice    of       appeal    in     a    civil    case    is    a

jurisdictional requirement.”                Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on   February       23,     2009.     The      notice       of    appeal    was    filed       on

December 23, 2012. ∗ Because Cisneros-Alcantar failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                             We dispense with

oral       argument    because      the   facts       and        legal    contentions       are

       ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   Fed. R. App. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3